DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (62/301,402 which is detailed in US 2018/0098658 in its entirety) in view of Stahl et al (US 20110014339).
Regarding claim 1, Angell discloses a system comprising: 
a brewing tank (Fig. 5 #302 brewing chamber) configured to receive coffee grounds and water, the coffee grounds mixed with the water at an elevated temperature to brew hot coffee in the brewing tank (Fig. 5 #302 brewing chamber); 
one or more filters (Fig. 5 #304 filter component) configured to filter the hot coffee to remove at least some of the coffee grounds from the hot coffee to form filtered hot coffee; 
a heat exchanger (Fig. 5 #330 chiller).
However, Angell does not disclose a heat exchanger configured to rapidly cool the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee; and one or more conduits fluidly coupling the brewing tank and the heat exchanger.
	Nonetheless, Stahl teaches a heat exchanger (Fig. 1 #14 coffee cooler) configured to rapidly cool the filtered hot coffee without diluting the filtered hot coffee to ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”); and one or more conduits (Fig. 1 shows pathways for fluid to travel from the brewing unit to the coffee cooler.) fluidly coupling the brewing tank (Fig. 1 #4 brewing unit) and the heat exchanger (Fig. 1 #14 coffee cooler).
Furthermore, cooling the coffee by at least one hundred forty degrees within five minutes to form cooled coffee involves a results effective variable, namely the size of the heat exchanger. Applicant admits in paragraph [0026] that the size of the heat exchanger determines the amount of time required to cool down hot coffee. The size of the heat exchanger which can cool the hot brewed coffee by at least one hundred forty degrees within five minutes is discoverable through routine experimentation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the heat exchanger, since it has been held that where the general conditions of a claim (a heat exchanger which cools hot coffee to approximately 10.degree. C without the disclosure of the time it takes to achieve this temperature) the optimal or workable range (size of the heat exchanger) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 1), and Angell further teaches wherein the brewing tank (Fig. 5 #302 brewing chamber) is configured to hold the coffee grounds with the hot water at the elevated temperature above room temperature (Examiner considers this limitation to be the intended use of the brewing tank. Applicant does not claim any special material makeup or special configuration for the brewing tank that would make it perform any other way than what is typically known of a brewing tank.)
Regarding claim 3, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 1), and Stahl further teaches wherein the heat exchanger (Fig. 1 #14 coffee cooler) is configured to rapidly cool the filtered hot coffee to reduce temperature of the filtered hot coffee from at least 180 degrees Fahrenheit to no warmer than forty degrees Fahrenheit ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell in view of Stahl by incorporating the heat exchanger as taught by Stahl for the purpose of cooling heated coffee.
Regarding claim 4, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 1), and Angell further teaches wherein the one or more filters include a filter body (Fig. 5 #304 filter component) disposed inside the brewing tank (Fig. 5 #302 brewing chamber). 
Regarding claim 5, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 1), and Angell further teaches wherein the one or more filters (Fig. 5 #304 filter component) also include an inline filter disposed in series with the filter body subsequent to the hot coffee being filtered by the filter body in the ([0055] lines 1-6 ---"The filter component 304 can be a single or multiple layer filter which is sized and dimensioned to provide a variable or predetermined control. The filter component 304 can be either a fixed form of filter, a selectable form of filter, or a displaceable filter such as might be carried on a pressurizing piston within the chamber 302.”).
Regarding claim 6, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 1), and Angell teaches further comprising a storage tank (Fig. 5 #340 nitrogen infusing device) in which the cooled coffee is mixed with nitrogen gas.
Regarding claim 8, Angell discloses a method comprising: 
brewing hot coffee at an elevated temperature by mixing coffee grounds with hot water in a brewing tank ([0041] lines 11-16 ---"The controller 90 operates a control valve 104 through a line 127 to allow a predetermined volume of water to flow from the heated water source 50 to line 30 to dispense the water over the brewing substance 28 retained in the filter device 26 for a predetermined time.”); 
filtering the hot coffee to remove at least some of the coffee grounds from the hot coffee to form filtered hot coffee ([0041] lines 11-16 ---"The controller 90 operates a control valve 104 through a line 127 to allow a predetermined volume of water to flow from the heated water source 50 to line 30 to dispense the water over the brewing substance 28 retained in the filter device 26 for a predetermined time.”); 
However, Angell does not disclose rapidly cooling the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee.
Stahl teaches rapidly cooling the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”).
Furthermore, cooling the coffee by at least one hundred forty degrees within five minutes to form cooled coffee involves a results effective variable, namely the size of the heat exchanger. Applicant admits in paragraph [0026] that the size of the heat exchanger determines the amount of time required to cool down hot coffee. The size of the heat exchanger which can cool the hot brewed coffee by at least one hundred forty degrees within five minutes is discoverable through routine experimentation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the heat exchanger used to perform the function of rapidly cooling, since it has been held that where the general conditions of a claim (a heat exchanger which cools hot coffee to approximately 10.degree. C without the disclosure of the time it takes to achieve this temperature) the optimal or workable range (size of the heat exchanger needed to rapidly cool) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 8), and Angell further teaches wherein brewing the hot coffee includes mixing the coffee grounds with the hot water at the elevated temperature that is above room temperature ([0041] lines 11-16 ---"The controller 90 operates a control valve 104 through a line 127 to allow a predetermined volume of water to flow from the heated water source 50 to line 30 to dispense the water over the brewing substance 28 retained in the filter device 26 for a predetermined time.”).
Regarding claim 10, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 8), and Angell in view of Stahl further teaches wherein brewing the hot coffee includes: adding a first portion of a total amount of the hot water to be used to produce the cooled coffee to the brewing tank; subsequently adding the coffee grounds to the brewing tank; and adding a remaining portion of the total amount of the hot water to be used to produce the cooled coffee to the brewing tank (The steps of adding water, subsequently adding coffee grounds, and adding a remaining portion of the hot water can all be performed by the operator.).
Regarding claim 11, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 8), and Stahl further teaches wherein rapidly cooling the filtered hot coffee to reduce temperature of the filtered hot coffee to form the cooled coffee includes cooling the filtered hot coffee from at least 180 degrees Fahrenheit to no warmer than forty degrees Fahrenheit ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Angell in view of Stahl by incorporating the cooling step as taught by Stahl for the purpose of cooling heated coffee.
Regarding claim 12, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 8), and Angell further teaches wherein brewing the hot coffee includes a multiple stage brewing process that includes an immersion brewing stage of the hot coffee ([0050] lines 9-13 ---" Subsequent combination and quenching of the brewing substance 28 either by directly dispensing over the substance or by adding to the container 20 in which the substance is steeped and saturated can enhance the overall brewing process.”) 
and a pressure assisted drip brewing stage of the hot coffee ([0052] lines 17-20 --- At the end of the brewing cycle if the container 20 is to be used as a dispenser, nitrogen can provide a propellant to allow for dispensing of the cold brewed coffee from the controllable nozzle 27 or other dispensing system.”). 
Regarding claim 13, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 12), and Angell further in view of Stahl teaches wherein the pressure assisted drip brewing stage occurs over a longer time period than the immersion brewing stage (Both stages are taught by the cited prior art. The amount of time each stage occurs can be chosen by the operator).
Regarding claim 14, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 8), and Angell further teaches wherein brewing the hot coffee includes mixing the coffee grounds with the hot water in the brewing tank, and wherein filtering the hot coffee includes passing the hot coffee through a filter body disposed inside the brewing tank ([0038] lines 5-11 ---"Retained inside the container 20 is a filter device 26 shown diagrammatically. Brewing substance 28 is retained in the filter device 26 for infusion by water delivered over line 30 into the container 20.”).
Regarding claim 15, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 14), and Angell further teaches  wherein filtering the hot coffee includes additionally passing the hot coffee through an inline filter disposed in series with the filter body subsequent to the hot coffee being filtered by the filter body in the brewing tank ([0055] lines 1-6 ---"The filter component 304 can be a single or multiple layer filter which is sized and dimensioned to provide a variable or predetermined control. The filter component 304 can be either a fixed form of filter, a selectable form of filter, or a displaceable filter such as might be carried on a pressurizing piston within the chamber 302.”).
Regarding claim 16, Angell in view of Stahl teaches the method as appears above (see the rejection of claim 8), and Angell teaches further comprising mixing the cooled coffee with nitrogen gas ([0068] lines 7-10 --- Alternatively, the beverage 332 can be directed to a nitrogen infusing device 340. After being infused with nitrogen, the nitrogen enhanced beverage can be dispensed from a separate controllable nozzle 342.”).
Regarding claim 17, Angell discloses a system comprising: 
a brewing tank (Fig. 5 #302 brewing chamber) configured to receive coffee grounds and water, the coffee grounds mixed with the water at an elevated temperature to brew hot coffee in the brewing tank (Fig. 5 #302 brewing chamber); and a heat exchanger (Fig. 5 #330 chiller).                                            
However, Angell does not disclose a heat exchanger configured to rapidly cool the filtered hot coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less within twenty minutes. 
Stahl teaches a heat exchanger (Fig. 1 #14 coffee cooler) configured to rapidly cool the filtered hot coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”).
Furthermore, cooling the coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less within twenty minutes to form cooled coffee involves a results effective variable, namely the size of the heat exchanger. Applicant admits in paragraph [0026] that the size of the heat exchanger determines the amount of time required to cool down hot coffee. The size of the heat exchanger which can cool the hot brewed coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less within twenty minutes is discoverable through routine experimentation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the heat exchanger used to perform the function of rapidly cooling, since it has been held that where the general conditions of a claim (a heat exchanger which cools hot coffee to approximately 10.degree. C without the disclosure of the time it takes to achieve this temperature) the optimal or workable range (size of the heat exchanger needed to rapidly cool) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 17), and Angell teaches further comprising a filter body (Fig. 5 #304 filter component) disposed inside the brewing tank and an inline filter ([0055] lines 1-6 ---"The filter component 304 can be a single or multiple layer filter which is sized and dimensioned to provide a variable or predetermined control. The filter component 304 can be either a fixed form of filter, a selectable form of filter, or a displaceable filter such as might be carried on a pressurizing piston within the chamber 302.”).
Regarding claim 19, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 17), and Angell teaches further comprising: a storage tank (Fig. 5 #340 nitrogen infusing device) in which the cooled coffee is mixed with nitrogen gas.
                                    
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (62/301,402 which is detailed in US 2018/0098658 in its entirety) in view of Stahl et al (US 20110014339) as applied to claims 1 and 19, further in view of Gupta et al (US 4,786,519).
Regarding claim 7, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 6), but does not teach wherein the storage tank includes a carbonating stone.
Nonetheless, Gupta teaches wherein the storage tank (Fig. 1 #17 product container) includes a carbonating stone (Fig. 1 #55 porous lower portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell in view of Stahl by 
Regarding claim 20, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 19), but does not teach wherein the storage tank includes a carbonating stone.
Nonetheless, Gupta teaches wherein the storage tank (Fig. 1 #17 product container) includes a carbonating stone (Fig. 1 #55 porous lower portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell in view of Stahl by incorporating the carbonating stone as taught by Gupta for the purpose of infusing the brewed cooled coffee with nitrogen gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761